TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2019



                                       NO. 03-18-00033-CV


                            Bobcat North America, LLC, Appellant

                                                  v.

 Bart A. Begley; Montgomery M. Davison, Robert A. Smith; and Inland Waste Holdings,
               LLC, an Oklahoma Limited Liability Company, Appellees




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES BAKER, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 19, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.